Case 19-01125-btb   Doc 25-2   Entered 12/29/20 14:53:15   Page 1 of 3




                    EXHIBIT 2
Case 19-01125-btb   Doc 25-2   Entered 12/29/20 14:53:15      Page 2 of 3


                        Allison Miller     ~   May 15, 2019
                                                                            Page 1


    1                           DISTRICT COURT

    2                        CLARK COUNTY, NEVADA

    3                              * * *   *

    4   WOODS & ERICKSON, LLP, a
        Nevada limited liability
    5   partnership, d/b/a WOODS
        ERICKSON & WHITAKER, LLP,                  CASE NO. A-18-774926-C
    6                                              DEPT NO. XX
                Plaintiff,
    7
              vs.
    8
        ANDREW B. PLATT, an individual;)
    9   L&S COUNSELORS, LTD., a Nevada )
        limited liability company;      )
   10   GATEHOUSE STRATEGIES, LLC, a    )
        Nevada limited liability        )
   11   company; JOHN DOE DEFENDANTS I )
        through X; and ROE ENTITIES I   )
   12   through X,                      )
                                               )
   13           Defendants.                    )
          ~~~~~~~~~~~~~~~)
   14

   15

   16
   17                   DEPOSITION OF ALLISON MILLER

   18                Taken on Wednesday, May 15, 2019

   19                           At 11:00 a.m.

   20               At 2450 St. Rose Parkway, Suite 200

   21                          Henderson, Nevada

   22

   23

   24
   25    REPORTED BY:   CHRISTY L. DeJONKER, CCR NO. 691




               All-American Court Reporters (702) 240-4393
                            www.aacrlv.com
Case 19-01125-btb    Doc 25-2   Entered 12/29/20 14:53:15   Page 3 of 3


                        Allison Miller    ~   May 15, 2019
                                                                          Page 92


    1           A.   Yes.

    2           Q.   Did you have any knowledge that Andrew was

    3   providing legal services outside of Woods & Erickson

    4   prior to the time that he left?

    5           A.   The only thing that I knew was that he was

    6   helping his kids' school.        That is the only thing that

    7   I knew.

    8           Q.   And was that Renaissance?

    9           A.   I think so.

   10           Q.   Okay.   What was he doing with relation to

   11   that,    to your knowledge?

   12           A.   To my knowledge, he brought in a file cabinet

   13   full of documents and said they were a mess and he was

   14   going to clean it up.      I'm paraphrasing.

   15           Q.   Okay.   Do you know anything else about the

   16   Renaissance work that he did?

   17           A.   I don't.

   18           Q.   Do you know if he received any compensation

   19   for that work?

   20           A.   I did not at the time.

   21           Q.   Do you know today?

   22           A.   I believe he maybe did.

   23           Q.   Okay.   When did you first learn that?

   24           A.   Just, actually, maybe within the last month

   25   or so when Kathy found some references or something.




                 All-American Court Reporters (702) 240-4393
                              www.aacrlv.com
